Citation Nr: 1418528	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-43 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1952 to June 1955 and from February 1961 to February 1978.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The May 2009 RO decision addressed the issue of the rating for the Veteran's posttraumatic stress disorder (PTSD).  In January 2012, the Board decided the increased rating claim, increasing the evaluation to 70 percent disabling.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, in an April 2013 memorandum decision, found that the issue of TDIU needed to be addressed in the Board's decision that granted a 70 percent rating for PTSD.  At that time, it was specifically noted that the Veteran made no allegation of error regarding the Board's determination that he was not entitled to a 100 percent schedular evaluation for PTSD.  Thus, only the matter of TDIU was returned to the Board by the Court for appellate consideration.  

The issue of service connection for diabetes mellitus has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Further, the issue of service connection for a chronic back disability was remanded by the Board in March 2013.  It appears that the action requested by the Board was undertaken, but the claim has not thereafter been readjudicated and, if the denial was continued, a supplemental statement of the case issued.  In a November 2013 letter to the RO, the Veteran's attorney requested a status report on this matter.  It does not appear that the RO responded.  This matter is referred to the AOJ for further action deemed appropriate.


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD, rated 70 percent disabling; a right shoulder disorder, rated 30 percent disabling; bilateral hearing loss rated 20 percent disabling; a chip fracture of the right fibula and fracture of the medial plateau of the right tibia, with traumatic arthritis of the right knee, rated 10 percent disabling; right knee laxity, rated 10 percent disabling; tinnitus, rated 10 percent disabling; degenerative joint disease of the left knee, rated 10 percent disabling; residuals of a shell fragment wound (SFW) of the left shoulder, rated noncompensable (zero percent); and history of hepatitis, rated noncompensable.  The Veteran's combined service-connected disability evaluation is 90 percent.  

2.  The Veteran reported that he had two years of college education and work experience as an armored car driver.  

3. Resolving reasonable doubt in the Veteran's favor, the service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for TDIU have been met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In view of the grant of a TDIU herein, any deficiency in the duties to notify or assist is not prejudicial to the Veteran and will not be discussed further.

Laws and Regulations

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

In this case service connection is currently in effect for PTSD, rated 70 percent disabling; a right shoulder disorder, rated 30 percent disabling; bilateral hearing loss rated 20 percent disabling; a chip fracture of the right fibula and fracture of the medial plateau of the right tibia, with traumatic arthritis of the right knee, rated 10 percent disabling; right knee laxity, rated 10 percent disabling; tinnitus, rated 10 percent disabling; degenerative joint disease of the left knee, rated 10 percent disabling; residuals of a shell fragment wound (SFW) of the left shoulder, rated noncompensable (zero percent); and history of hepatitis, rated noncompensable.  The Veteran's combined service-connected disability evaluation is 90 percent.  These percentages meet the standards for TDIU consideration so that consideration of entitlement on an extraschedular basis is not necessary.  

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

In a June 2007 application for TDIU, the Veteran reported that he had two years of college education and work experience as an armored car driver.  He stated that he last worked in 1999 and had to leave his employment, in part, due to his service-connected knee disabilities.  

For a veteran to prevail on a claim for TIDU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Board finds that the Veteran's combined disabilities associated with his psychiatric and orthopedic disorders take the Veteran's case outside the norm such that TDIU is warranted.  

Regarding the Veteran's PTSD, it is noted that on April 2009 VA examination, symptoms of impaired sleep, intrusive thoughts and memory flashbacks relating to in service combat experiences, exaggerated startle response, panic attacks occurring more than once per week, difficulty in understanding complex commands, impairment of short-term memory, impaired judgment, and disturbances of motivation and mood, with difficulty in establishing and maintaining effective work and social relationships that were considered to result in general but not total social isolation.  The Global Assessment of Functioning (GAF) scores ranged as low as 40, indicating social and occupational impairment due to serious psychiatric symptoms.  While more recent VA examination, in September 2013, showed a GAF score in the 55 to 60 range, the symptoms exhibited on mental status evaluation included a euthymic mood with corresponding affect, sleep disturbance, with frequent awakening and nightmares, panic episodes two or three times a week, and difficulty with short term memory are similar to those demonstrated in 2009.  Such symptoms of PTSD are clearly not conducive to employment in a security field such as would be necessary of an armored car driver.  At an August 2007 VA examination, the Veteran reported an 8th grade education and that he obtained his GED.  He also reported two years of college courses.  At the September 2013 VA examination, he was noted to have employment experience as a real estate broker immediately after his final separation from service, a sales manager for a cable company and, more recently, worked as a security company driver for six months in 1999, but reported having leg problems in that job.  In addition, the Veteran has been noted to have moderate functional impairment of his right shoulder and minimal functional impairment of each of his knees on general medical examination by VA in September 2013, all of which is consistent with the ratings assigned for those service-connected disabilities.  Finally the combined impact of his service-connected disabilities, to also include his hearing loss, rated 20 percent disabling, and tinnitus, on his ability to work are found, with the resolution of reasonable doubt in his favor, to render the Veteran unemployable.  Under these circumstances, TDIU is granted during the entire appeal period.  


ORDER

TDIU is granted.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


